EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of October 18, 2019 are hereby accepted as FORMAL.
Widahl et al (‘807) is of general interest for showing the verification of a level measuring device using a reference reflector.
Zhang et al (‘033) is of general interest for showing a level measuring device which is disclosed as being usable for a printer.
Hays et al (‘612) is of general interest for showing validation of a sensor.
Courtney et al (‘339) is of general interest for showing an optical sensor arrangement for a copier.
Muller et al (‘936) is of general interest for showing a device for measuring the height of a stack of media using a reflected wave.
Barnes et al (‘899) is of general interest for showing calibration of a printer using a retro-reflective sensor.
Ahne et al (‘670) is of general interest for showing the measuring of a bin level using light and a threshold.
Chelvayohan et al (‘669) is of general interest for showing detection of media using light.
Lim et al (‘662) is of general interest for showing the measuring of a media stack using light.
Meinherz et al (‘089) is of general interest for showing correcting for errors in an optical distance sensor.
Horikawa et al (‘340) is of general interest for showing the use of light for making measurements with respect to a medium.
De Boer et al (‘344) is of general interest for showing obtaining correction values for sensors over a surface.
Haflinger et al (‘432) is of general interest for showing optical measurement of a media stack.
Freeston (’733) is of general interest for showing measuring a media stack in a printer.
Laska (‘659) is of general interest for showing the use of light sensors for a film medium.
Ishizaka et al (‘977) is of general interest for showing obtaining optical corrections.
Hawver et al (‘950) is of general interest for showing the use of a sensor with a printer, and for showing obtaining a correction.

Examiner’s Amendment
None.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. An apparatus comprising: a media bin; an optical sensor to transmit photons toward the media bin; a controller to: determine a distance between a calibration surface of a target placed on the media bin and the optical sensor; determine a sensor offset from a difference between the determined distance and an expected calibration distance; determine a validation distance between a validation surface facing the optical sensor and the optical sensor; correct the validation distance with the sensor offset; and validate the sensor offset when the corrected validation distance is within a threshold, wherein the threshold is based on an expected validation distance between the validation surface and the optical sensor.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art
In that each of dependent claims 2-10 depends ultimately from allowable, independent claim 1, each of dependent claims 2-10 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 11 is as follows:
“11. A method comprising: determining a distance between an optical sensor and a surface of a target placed on a media bin facing the optical sensor, wherein the distance is calculated as an average of n measurements, where n is an integer greater than or equal to one; determining a sensor offset of the optical sensor based on the distance, wherein the sensor offset is a difference between the distance determined and an expected distance; determining a validation distance between the optical sensor and a validation surface of the target placed on the media bin, wherein the distance is calculated as an average of m measurements, where m is an integer greater than or equal to one; correcting the validation distance with the sensor offset; and validating the sensor offset of the optical sensor when the corrected validation distance is within a threshold.”  (Bold added).
As for independent claim 11, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art
In that each of dependent claims 12-15 depends directly from allowable, independent claim 11, each of dependent claims 12-15 is allowable for, at least, the reasons for which independent claim 11 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648